AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_                                       FILED IN THE
                                                                                                             U.S. DISTRICT COURT
                                                     Eastern District of Washington                    EASTERN DISTRICT OF WASHINGTON


                        BRIDGETTE C.,                                                                    Apr 01, 2019
                                                                     )                                        SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 4:18-CV-05040-RHW
       COMMISSIONER OF SOCIAL SECURITY,                              )
                                                                     )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff's Motion for Summary Judgment (ECF No. 12) is GRANTED. Defendant's Motion for Summary Judgment
u
              (ECF No. 16) is DENIED. Judgment is entered in favor of Plaintiff and against Defendant. This matter is REMANDED
              to the Commissioner of Social Security for further proceedings.



This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge              Robert H. Whaley                                               on motions for
      Summary Judgment (ECF Nos. 12 and 16).


Date: 4/1/2019                                                             CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Lennie Rasmussen
                                                                                          %\Deputy Clerk

                                                                            Lennie Rasmussen
